Citation Nr: 9900301	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  98-03 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945.  

This matter comes on appeal to the Board of Veterans Appeals 
(Board) from a rating decision in August l997 of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Oakland, California.  


REMAND

Just after the ROs grant of a total compensation rating 
based on individual unemployability in May 1997, the veteran 
claimed that he was also entitled to a housebound 
allowance.  The RO construed this claim to be for special 
monthly compensation at the housebound rate, and developed it 
accordingly.  As noted above, this benefit was denied by 
rating action in August 1997.  The veteran appealed.  The 
statement of the case clarified that the issue was special 
monthly compensation at the housebound rate, noting that 
while the veteran possibly was qualified for special monthly 
pension at the housebound rate, that benefit would be less 
than the compensation benefits he was receiving for his 
disabilities.  

In the veterans notice of disagreement, he stated that 
arthritis all over his right leg was due to service 
connected residuals of a gunshot wound of the right thigh.  
He noted hearing loss, mostly in the left ear, with the 
statement that he had been a field artillery forward observer 
during World War II.  In an August 1998 statement from his 
representative, it was claimed that his diminished vision was 
due to service connected hypertensive heart disease on the 
basis of funduscopic examination showing arteriovenous 
nicking.  These statements may be construed as claims for 
service connection for arthritis affecting the joints of the 
right lower extremity as secondary to service-connected 
residuals of a right thigh gunshot wound, service connection 
for hearing loss and service connection for vision loss as 
secondary to service-connected hypertensive heart disease.  
These issues are inextricably intertwined with this appeal 
because all service-connected disabilities, and the ratings 
thereof, must be considered for entitlement to special 
monthly compensation at the housebound rate.  Decisions on 
all the claims for service connection are required prior to a 
complete decision on his entitlement to special monthly 
compensation at the housebound rate.  

Service connection has been established for residuals of a 
gunshot wound of the left lower extremity with left above-
the-knee amputation, rated as 60 percent disabling, residuals 
of a gunshot wound of the right thigh, rated as 20 percent 
disabling, and hypertensive heart disease, rated as 30 
percent disabling.  The combined rating for these service- 
connected disabilities is 80 percent with the bilateral 
factor considered (for bilateral lower extremity 
disabilities).  The veteran has been awarded special monthly 
compensation under 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.350(a) (1998) on account of the 
anatomical loss of the left foot and a total compensation 
rating based on individual unemployability have.   

When the veteran was examined for military service, his 
visual acuity was 20/200-1, right eye, and 20/20-3, left eye.  
Right eye vision also was noted to be 20/70+3p.h. He was 
considered to have vision that was less than the minimum 
required for Class 1-A, with an opacity of the left eye.  
The service medical records disclose that the veteran 
sustained a penetrating wound of the right knee along with 
the more serious left lower extremity wound necessitating 
amputation, in July 1944.  In February 1943, a few months 
after the veteran entered service, a dislocation of the right 
lens with linear cataract was noted.  An ophthalmologic 
examination in August 1945 revealed a moderate, congenital 
right cataract, mild, quiescent juxtapapillary choroiditis on 
the right, moderate myopic astigmatism on the right, and mild 
right hyperopic astigmatism.  

On a VA examination in May 1946, right eye visual acuity was 
20/200, corrected and uncorrected.  Left eye visual acuity 
was 20/20, uncorrected.  The internal eye structures were 
reported to be normal.  

During VA hospitalization in October 1985, disconjugate gaze 
with lateral deviation of the right eye was shown.  A mass of 
the posterolateral right thigh with right knee and ankle 
tenderness was reported.  The mass was found to be scar 
tissue and was surgically excised.  The final diagnoses 
included degenerative joint disease.  

Private outpatient treatment records in November 1989 
indicate the veterans complaints of right knee pain with 
mild crepitus.  Probable mild degenerative joint disease was 
assessed.  

On a VA examination in January 1991, there was disconjugate 
gaze.  The left fundus examination was termed difficult.  The 
right fundus showed arteriovenous narrowing.  Slight crepitus 
of the right knee was revealed.  

Private outpatient treatment records dated in February and 
November 1996 reveal age-related macular degeneration and 
primary open-angle glaucoma of both eyes, respectively.  
Visual acuity was expressed as hand motions at 9 feet on the 
right and 20/400 on the left.  

On a VA examination in March 1997, the veteran was described 
as homebound due to vision loss and increasing difficulty 
walking.  He complained of vision loss, right knee and calf 
pain, and arthritic pain of the right hip, knee and 
ankle.  He walked laboriously using a cane.  Definitely very 
decreased hearing was indicated.  He reported had been 
declared legally blind and saw only blurry light with the 
right eye and had glaucoma.  He could not see at all out of 
the left eye and reportedly had been told that he had macular 
degeneration.  The right knee was slightly tender with 
decreased range of motion.  The diagnoses included 
hypertensive cardiovascular disease, right knee injury due to 
a gunshot wound, legal blindness, and a history of gouty 
arthritis and possibly osteoarthritis as well.  Subsequent X-
ray examination of the right knee revealed an artifact versus 
a tiny shrapnel fragment or other such foreign body 
projecting in the region of the femoral diaphyseal-
metaphyseal junction, moderate-advanced osteoarthritic 
changes commensurate with the veterans age, associated 
medial joint narrowing, calcification at the insertion of the 
quadriceps and patella tendons and arterial calcification.  

Accordingly, the case is REMANDED for the following actions:  




1.  The RO should adjudicate the issues 
of entitlement to service connection for 
claimed arthritis affecting the joints of 
the right lower extremity as secondary to 
service-connected residuals of a right 
thigh gunshot wound, service connection 
for hearing loss and service connection 
for vision loss claimed as secondary to 
service-connected hypertensive heart 
disease.  All pertinent medical evidence 
should be considered and, if necessary, a 
VA examinations pertaining to the claimed 
disorders should be conducted.  With 
respect to secondary service connection, 
the question of aggravation of the 
claimed disorders by currently service 
connected disabilities should be 
considered, as per 38 C.F.R. § 3.310(a) 
(1998); and Allen v. Brown, 7 Vet. App. 
439, 448, 449 (1995) (Service connection 
is warranted for disability caused or 
aggravated by a service-connected 
disability; such aggravation is 
compensable only to the degree of 
disability over and above the degree of 
disability which would exist without such 
aggravation.).  

2.  Then, if the veteran meets the 
criterion of having a single, service-
connected disability rated 100 percent 
disabling without resort to 
unemployability, but does not have 
additional service-connected disability 
or disabilities ratable at 60 percent, 
separate and distinct from the 100 
percent service-connected disability and 
involving different anatomical segments 
or bodily systems, the RO should afford 
him an examinmation for housebound status 
to determine whether he is substantially 
confined to his dwelling and the 
immediate premises as a direct result of 
service- connected disabilities and it is 
reasonably certain that the service-
connected disabilities and resultant 
confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(h)(3)(i).  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

3.  After the development requested above 
has been completed, the RO should review 
any examination reports and ensure that 
they are complete.  If they are not, 
corrective action should be accomplished.  

4.  The RO should then readjudicate the 
issue of special monthly comopensation at 
the housebound rate.  If the benefit 
sought on appeal remains denied, or if 
there are additional issues for which a 
notice of disagreement has been filed, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, containing all potentially 
applicable laws and regulations not 
previously furnished, and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
